ORDER
PER CURIAM.
Appellant, Jerome Owens (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted, after a jury trial, of one count of murder in the first degree, section 565.020, RSMo 2000,1 one count of assault in the first degree, section 565.050, and two counts of armed criminal action, section 571.015. Movant was sentenced to life imprisonment without parole for murder in the first degree (“Count I”), thirty years of imprisonment for armed criminal action (“Count II”), fifteen years of imprisonment for assault in the first degree (“Count III”), and fifteen years of imprisonment for armed criminal action (“Count IV”). Counts I and II are to be served concurrently, as are Counts III and TV; however, Count III is to be served consecutively with Counts I and II. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.